DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments and amendments, see page 9, filed 8/26/2022, with respect to specification and objections of claims 1-3, 5-6, and 9 have been fully considered and are persuasive.  The objections of 7/6/2022 have been withdrawn. 
Applicant’s arguments and amendments, see page 9, filed 8/26/2022, with respect to the 35 U.S.C. 112(b) rejection of claim 1 has been fully considered and are persuasive.  The rejection of 7/6/2022 has been withdrawn. 
Applicant's arguments filed 8/26/2022 have been fully considered but they are not persuasive.
On page 10 of Applicant’s arguments, filed 8/26/2022, it is argued that the Bhogal (U.S. 2022/0007885 A1) “is wholly silent in terms of automatically initiating a timer upon determining an occupied state of the cooking chamber”. Bhogal does describe initiating an automatic timer sequence within the controller upon determining the occupied state of the cooking chamber as recited in amended claims 1 and 11.  Specifically, Bhogal describe automatically detecting the cavity state of the oven and automatically controlling said oven based on the detected state (Bhogal, pars. 13 and 17). In automatically controlling the oven, Bhogal describes using cook programs that can include a series of operation instructions including operation duration, timeseries, and/or any other suitable instructions (Bhogal, par. 42).  The operation instruction of operation duration would require that the system keep track of time (i.e., a timer) to allow the system to determine whether the operation duration has been reached.  Accordingly, Bhogal describes a timer that is started automatically based on a determination of the cavity state.
It is further argued that Bhogal is “silent with regard to alerting a user to input a user-selected cook time” (Applicant’s arguments, page 10). While Bhogal does not directly describe alerting a user to input a user-selected cook time, Bhogal does describe notifying the user to perform an action at any suitable time, where such actions included operating the appliance according to the cooking instructions and/or providing information to the system (Bhogal, pars. 12 and 81). Bhogal further describes examples of cook instructions to include timers (Bhogal, par. 51).  Accordingly, it is a reasonable anticipation that a user can be elicited via the notification to provide a cook time to input into a timer according to the cooking instructions.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "alert" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "alert" in the last line.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2-10 and 12-20 are rejected based on the dependence from claims 1 and 11.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 9-14, and 19-20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Bhogal (U.S. Pub. No. 2022/0007885 A1).
In regards to claim 1, Bhogal describes a cooking appliance (Bhogal, pars. [0011] and [0024]; Fig. 6B), comprising: a cabinet defining a cooking chamber (Bhogal, par. [0025]; Fig. 6B – cavity); a door configured to open and close the cooking chamber (Bhogal, Id.); a heating element configured to provide heat to the cooking chamber (Bhogal, Id.); a camera directed at the cooking chamber (Bhogal, par. [0027]; Fig. 2 – sensors 120 can include optical sensors such as cameras); and a controller operably connected to the camera, wherein the controller is configured to initiate a cooking operation (Bhogal, sensors are connected to and controlled by the processor), the cooking operation comprising determining that the door is in a closed position (Bhogal, par. [0032]; Fig. 6A-B – rules and/or heuristics based on door open and or close detection), capturing a first image of the cooking chamber using the camera (Bhogal, Fig. 4; par. [0012] – a series of images are taken of the cavity using an appliance camera during the cavity measurements 310 step), determining an occupied state of the cooking chamber based on the first image, wherein determining the occupied state comprises determining the presence of a food item apart from a cooking utensil (Bhogal, Fig. 4; pars. [0011]-[0012] and [0057] – the classification module 40 determines if the cavity is empty or contains food items and/or an accessory [e.g., an airfry pan]. The classification of the items inside the cavity is done simultaneously such that both food items and accessories are classified), initiating an automatic timer sequence within the controller upon determining the occupied state of the cooking chamber (Bhogal, Fig. 4; pars. [0017] and [0051] – cooking instructions includes a timer that can be started automatically. Cook instructions can be received and performed by an onboard processor), and emitting a first alert in response to initiating the automatic timer sequence (Bhogal, par. [0081] – notifications can be sent at any suitable time including based on the cavity state), the alert comprising a request to input a user-selected cook time (Bhogal, pars. 12 and 81 – the system can send a notification to a user to ask the user to perform an action including determining cooking instructions).
On page 10 of Applicant’s arguments, filed 8/26/2022, it is argued that the Bhogal “is wholly silent in terms of automatically initiating a timer upon determining an occupied state of the cooking chamber”. Bhogal does describe initiating an automatic timer sequence within the controller upon determining the occupied state of the cooking chamber as recited in amended claim 1.  Specifically, Bhogal describe automatically detecting the cavity state of the oven and automatically controlling said oven based on the detected state (Bhogal, pars. [0013] and [0017]). In automatically controlling the oven, Bhogal describes using cook programs that can include a series of operation instructions including operation duration, timeseries, and/or any other suitable instructions (Bhogal, par. [0042]).  The operation instruction of operation duration would require that the system keep track of time (i.e., a timer) to allow the system to determine whether the operation duration has been reached.  Accordingly, Bhogal describes a timer that is started automatically based on a determination of the cavity state.
It is argued that Bhogal is “silent with regard to alerting a user to input a user-selected cook time” (Applicant’s arguments, page 10). While Bhogal does not directly describe alerting a user to input a user-selected cook time, Bhogal does describe notifying the user to perform an action at any suitable time, where such actions included operating the appliance according to the cooking instructions and/or providing information to the system (Bhogal, pars. [0012] and [0081]). Bhogal further describes examples of cook instructions to include timers (Bhogal, par. [0051]).  Accordingly, it is a reasonable anticipation that a user can be elicited via the notification to provide a cook time to input into a timer according to the cooking instructions.
In regard to claim 2, Bhogal describes the cooking appliance of claim 1, wherein the cooking operation further comprises: determining movement of the door from an open position to the closed position (Bhogal, pars. [0032] and [0053]; Fig. 6A-B); capturing a second image of the cooking chamber using the camera based on determining movement of the door from the open position to the closed position (Bhogal, Fig. 4; par. [0053] – sensors can be sampled after a predetermined event such as the door opening and closing); determining an unoccupied state of the cooking chamber following determining the occupied state (Bhogal, Fig. 4; par. [0012]); and stopping the automatic timer sequence upon determining the unoccupied state of the cooking chamber (Bhogal, par. [0051] – instructions to use a timer also includes stopping a timer).
In regard to claim 3, Bhogal describes the cooking appliance of claim 2, wherein the cooking operation further comprises: determining movement of the door from the open position to the closed position (Bhogal, pars. [0032] and [0053]; Fig. 6A-B); capturing a third image of the cooking chamber using the camera after the door is in the closed position (Bhogal, Fig. 4; par. [0053]); determining the occupied state of the cooking chamber following determining the unoccupied state (Bhogal, Fig. 4; par. [0012]); and reinitiating the automatic timer sequence in response to determining the occupied state of the cooking chamber (Bhogal, par. [0051] – instructions to use a timer also includes restarting a timer).
In regard to claim 4, Bhogal describes the cooking appliance of claim 1, wherein the determining the occupied state of the cooking chamber comprises analyzing the first image using a neural network (Bhogal, par. [003] – classifiers such as neural networks are used).
In regard to claim 9, Bhogal describes the cooking appliance of claim 1, wherein the cooking operation further comprises: determining that the heating element has been activated (Bhogal, par. [0025] – cavity measurements includes temperature measurements which would be indicative of determining that the heating element is activated); capturing a second image of the cooking chamber using the camera in response to determining that the heating element has been activated (Bhogal, Fig. 4; pars. [0040] and [0053] – each sensor can be sampled at different rates and after predetermined events such as trigger event detection; determining an unoccupied state of the cooking chamber based on the second image (Bhogal, Fig. 4 – classification module determines cavity state after cavity measurements are obtained); and emitting a second alert in response to expiration of a first predetermined amount of time following determining of the unoccupied state of the cooking chamber (Bhogal, pars. [0011], [0035], [0048], and [0085] – can send notifications to a user to perform various tasks including inserting food if it is inferred that food should be placed in the cavity based on past uses).
In regard to claim 10, Bhogal describes the cooking appliance of claim 9, wherein the cooking operation further comprises deactivating the heating element after a second predetermined amount of time following emitting the second alert (Bhogal, pars. [0047]-[0048] and [0085] – heating elements can be turned off if it is inferred that the user intended to turn off the heating elements after removing the food. The method can be performed periodically to make this inference).
In regards to claim 11, Bhogal describes a method for operating a cooking appliance (Bhogal, pars. [0011] and [0024]; Fig. 6B) comprising a cooking chamber (Bhogal, par. [0025]; Fig. 6B – cavity) and a camera within the cooking chamber (Bhogal, par. [0027]; Fig. 2 – sensors 120 can include optical sensors such as cameras), the method comprising: determining that a door of the cooking chamber is in a closed position (Bhogal, par. [0032]; Fig. 6A-B – rules and/or heuristics based on door open and or close detection); capturing a first image of the cooking chamber using the camera (Bhogal, Fig. 4; par. [0012] – a series of images are taken of the cavity using an appliance camera during the cavity measurements 310 step); analyzing the first image (Bhogal, Fig. 4; pars. [0011]-[0012] and [0057]); determining an occupied state of the cooking chamber based on the first image, wherein determining the occupied state comprises determining the presence of a food item apart from a cooking utensil (Bhogal, Fig. 4; pars. [0011]-[0012] and [0057] – the classification module 40 determines if the cavity is empty or contains food items and/or an accessory [e.g., an airfry pan]. The classification of the items inside the cavity is done simultaneously such that both food items and accessories are classified); initiating a timer sequence upon determining the occupied state of the cooking chamber(Bhogal, Fig. 4; pars. [0017] and [0051] – cooking instructions includes a timer that can be started automatically. Cook instructions can be received and performed by an onboard processor), and emitting a first alert in response to initiating the automatic timer sequence (Bhogal, par. [0081] – notifications can be sent at any suitable time including based on the cavity state), the alert comprising a request to input a user-selected cook time (Bhogal, pars. 12 and 81 – the system can send a notification to a user to ask the user to perform an action including determining cooking instructions).
On page 10 of Applicant’s arguments, filed 8/26/2022, it is argued that the Bhogal “is wholly silent in terms of automatically initiating a timer upon determining an occupied state of the cooking chamber”. Bhogal does describe initiating an automatic timer sequence within the controller upon determining the occupied state of the cooking chamber as recited in amended claim 11.  Specifically, Bhogal describe automatically detecting the cavity state of the oven and automatically controlling said oven based on the detected state (Bhogal, pars. [0013] and [0017]). In automatically controlling the oven, Bhogal describes using cook programs that can include a series of operation instructions including operation duration, timeseries, and/or any other suitable instructions (Bhogal, par. [0042]).  The operation instruction of operation duration would require that the system keep track of time (i.e., a timer) to allow the system to determine whether the operation duration has been reached.  Accordingly, Bhogal describes a timer that is started automatically based on a determination of the cavity state.
It is argued that Bhogal is “silent with regard to alerting a user to input a user-selected cook time” (Applicant’s arguments, page 10). While Bhogal does not directly describe alerting a user to input a user-selected cook time, Bhogal does describe notifying the user to perform an action at any suitable time, where such actions included operating the appliance according to the cooking instructions and/or providing information to the system (Bhogal, pars. [0012] and [0081]). Bhogal further describes examples of cook instructions to include timers (Bhogal, par. [0051]).  Accordingly, it is a reasonable anticipation that a user can be elicited via the notification to provide a cook time to input into a timer according to the cooking instructions.
Claims 12-14 and 19-20 recites similar subject matter as claims 2-4 and 19-20 respectively and are rejected as being anticipated in view of Bhogal for similar reasons.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5, 6, 15, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal in view of Dictionary.com (Dictionary.com, Timer).
In regard to claim 5, Bhogal does not explicitly describes the cooking appliance of claim 1, wherein the cooking operation further comprises: determining an absence of the user-selected cook time for the timer sequence following emitting the first alert; and wherein the automatic timer sequence comprises a count-up sequence in response to determining the absence of the user-selected cook time.
However, Bhogal describes using previous belief states to infer user intent and implement actions based on that inferred intent (Bhogal, par. [0047] – previous belief states can be used to infer user intent including determining if a user should have performed an action based on the current belief state).  Bhogal further describes notifying the user to perform an action where such actions included operating the appliance according to the cooking instructions (e.g., timers) and/or providing information to the system (Bhogal, pars. 12, 51, and 81). Thus, while none of the provided examples describe user inferring an action specifically involving a timer, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to include the use of a timer as an intended cooking instruction.  The motivation to do so is to ensure that the user has an accurate indication of when they started cooking as timing is often a fundamental part of the cooking process.
Bhogal also does not explicitly describe a timer that counts using a count-up sequence.  A dictionary definition of a timer is “a device for indicating or measuring elapsed time, as a stopwatch” (Dictionary.com, third definition).  Timers that use count-up sequences are therefore considered to be common knowledge in the art as a type of timer.  Accordingly, it would be obvious to include a timer that can count up to provide a user with an accurate measure of time elapsed when preparing a food item.  
In regard to claim 6, Bhogal does not explicitly describe the cooking appliance of claim 5, wherein the cooking operation further comprises: receiving a selected cook time following determining the absence of the user-selected cook time.  
Bhogal describes a method of inferring the intent of a user based on previous actions to determine what cooking/operation instructions the system should perform next (e.g., send notification to user if the cavity to insert food or to turn off the heating element if the cavity is empty) by periodically making state determinations (Bhogal, par. [0047]]; Fig. 4).  The cooking instructions includes using timers (Bhogal, par. [0051]).  The method can therefore be used to determine if a user has input certain cooking instructions such as setting a timer.  User interaction with the system after the intent has been inferred can provide a new cooking instructions or trigger event that causes the system to re-evaluate the state (Bhogal, Fig. 4; pars. [0045]-[0052] and [0085]).  Bhogal therefore describes a user providing additional cooking instructions (e.g., setting a timer) to the appliance during the cook session after other cooking instructions have already started, and including an inference of whether a timer should be set if one had not been set.   
Additionally, Bhogal does not describe reducing, automatically, the selected cook time based on the count-up sequence.  For a timer implemented on a processor, merging the times on the timers (e.g., subtracting an elapsed time of one timer from another timer) can be done by performing basic arithmetic operation (i.e., subtraction).  However, the instant application does not indicate that the reduction of the selected cook time based on the count-up sequence is an unexpected result.  Rather, the instant application indicates that the reduction is a result of a controller, which can be processing device, subtracting the amount of time measured on the count-up sequence from the manually input cook time (Specification, par. [0021] and [0037]).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bhogal to combine the times on multiple timers using the processor using arithmetic.  The motivation to do so is to improve the user experience by adjusting a user input inputted into the appliance after an inferred timer was set without requiring the user to adjust the timer themselves.
	Claims 15 and 16 recites similar subject matter as claims 5 and 6 respectively and are therefore rejected as being obvious in view of Bhogal for similar reasons.
Claim(s) 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bhogal as applied to claims 1, 5-6, 11, and 15-16 above, and further in view of Whirlpool (Whirlpool Microwave Oven - Model MT4155 Use & Care Guide).
In regard to claim 7, Bhogal does not explicitly describe the cooking appliance of claim 6, wherein the cooking operation further comprises starting the reduced selected cook time in the automatic timer sequence in response to receiving the selected cook time.
However, Whirlpool describes a microwave oven that starts cooking once the cook time has been entered (Whirlpool, page 9, Manual Cooking).  As provided with respect to claim 6, it would have been to adjust the user inputted timer based on the time counted on an inferred timer to improve the user experience.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bhogal in view of Whirlpool to start the appliance after a cook time has been input based on a cook time adjusted based on an inferred timer.  The motivation to do so is to improve the user experience by presenting the adjusted timer so that an accurate timer time can be displayed.
In regard to claim 8, Bhogal does not explicitly describes the cooking appliance of claim 1, further comprising an oven light provided within the cooking chamber, wherein the cooking operation further comprises illuminating the oven light in response to determining the occupied state of the cooking chamber.
However, Whirlpool describes a microwave oven that has lights that come on when in use (Whirlpool, page 7, Demo Mode – demo mode demonstrates how to use the microwave oven and allows a user to set functions without turning on the magnetron and running the displayed countdown quickly.  Other functions of the microwave, including a microwave oven light turning on and the turntable rotating, will operate normally for demonstration purposes).  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Bhogal in view of Whirlpool to turn the interior lights of the oven based on a classification that food is in the cavity to allow a user to monitor the food during the cooking process.
	Claims 17-18 recite similar subject matter as claims 7-8 respectively and are rejected as being obvious in view of Bhogal and Whirlpool for similar reasons.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761